Citation Nr: 1549217	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-14 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher initial disability rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD) with secondary generalized anxiety disorder, including the question of whether alcohol dependence is part of the PTSD disability. 


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant, had active duty service from February 1988 to April 1988, June 1989 to August 1989, and from March 1990 to November 1991. 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the RO in Lincoln, Nebraska, which implemented the Board's August 2008 decision to grant service connection for PTSD and assigned a 30 percent initial rating effective April 23, 2007.  The Veteran appealed the initial rating assigned, as well as the effective date of the award. 

In a November 2010 decision, the Board granted an earlier effective date of 
April 2, 2004 for the service-connected PTSD, and remanded the issue of assignment of an initial rating for PTSD to the RO, in the first instance, from April 2, 2004 to April 23, 2007.  Subsequently, in a May 2011 rating decision, the RO granted a 10 percent disability rating for PTSD with secondary generalized anxiety disorder for the period from April 2, 2004 to April 23, 2007, and a 30 percent disability rating from April 23, 2007.

In a February 2012 decision, the Board found that the symptoms and social and occupational impairment met the criteria for a 30 percent rating for PTSD for the entire rating period from April 2, 2004, and denied an initial rating in excess of 30 percent for PTSD with secondary generalized anxiety disorder.  By making a finding that the 30 percent rating criteria were met from April 2, 2004, the February 2012 Board decision implicitly granted a rating of 30 percent from April 2, 2004 to April 23, 2007.  

The Veteran appealed the February 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Memorandum Decision, the Court set aside the February 2012 Board decision to the extent that it denied an initial rating in excess of 30 percent, and remanded the matter to the Board for further consideration consistent with the memorandum decision.  The Court held that the record reasonably raised a claim of service connection for alcohol dependency secondary to, or as a symptom of, the service-connected PTSD, and that the Board would have to consider whether the raised claim for alcohol dependence as secondary to, or a symptom of, PTSD affected the Veteran's current PTSD rating.  

In accordance with the October 2013 Memorandum Decision, in April 2014, the Board remanded the issue on appeal for additional development, including a VA examination, and initial adjudication by the RO of the question of service connection for alcohol dependence as secondary to service-connected PTSD.  Unfortunately, the Board finds that there has not been substantial compliance with the directives of the April 2014 remand, and an additional remand is required to comply with the remand directives.  Stegall v. West, 11 Vet. App 268 (1998).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND 

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App, 439, 448 (1995). 

Pursuant to the April 2014 Board decision, on remand, the RO was to schedule the Veteran for a VA examination and opinion.  The report from the April 2014 VA examination reflects that the examiner opined that it was less likely as not that the Veteran's alcohol dependence was secondary to or aggravated by service-connected PTSD.  

While the VA examiner explained the disabilities were not related because a connection between alcohol dependence and PTSD does not establish a "cause and effect relationship," the VA examiner did not adequately address whether the service-connected PTSD aggravated the Veteran's alcohol dependence; therefore, a remand is necessary to obtain the appropriate aggravation opinion.  The U.S. Court of Appeals for Veterans Claims (Court) has held that it is not clear that a medical opinion that a claimed disorder is not "caused by" a service-connected disability but is "related to factors other than the" service-connected disability, encompasses the question of aggravation under 38 C.F.R. § 3.310.  To the contrary, such an opinion does not rule out the possibility that a claimed disorder was also aggravated to some degree by a service-connected disability.  See  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding a Board's VA examination adequacy finding clearly erroneous where the claimant alleged an aggravation theory of entitlement, but the VA examiner's opinion focused solely on direct causation).  

The issue of a higher initial disability rating for PTSD with generalized anxiety is inextricably intertwined with the question of whether alcohol dependence is part of the PTSD disability; therefore, adjudication of a higher initial disability rating for PTSD should be deferred pending the proposed development because, if alcohol dependence is found to be related to the service-connected PTSD, all symptoms and social and occupational impairment caused by the alcohol dependence will also be rated together with the PTSD symptoms and occupational and social impairment, potentially resulting in a higher rating for the service-connected psychiatric disorder.  See 38 C.F.R. § 4.130 (2015) (providing a single rating for all service-connected psychiatric disabilities under a General Rating Formula for Mental Disorders); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide information as to any
private medical treatment for alcohol dependence not previously received by VA.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to treatment of alcohol dependence, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Schedule the appropriate VA examination in order to 
assist in determining the current nature and etiology of the
diagnosed alcohol dependence.  The relevant documents in the record should be made available to the examiner who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  

The VA examiner should offer the following opinion:

Is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected PTSD aggravated by (permanently worsened in severity beyond a natural progression) the diagnosed alcohol dependence? 
      
If it is the examiner's opinion that there is aggravation of the currently diagnosed alcohol dependence, he or she should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression. 

3.  Thereafter, readjudicate the question of whether alcohol dependence is part of the PTSD disability.  If any benefit sought on appeal remains denied, provide the Veteran and  representative a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue of entitlement to a higher initial rating for PTSD, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide the Veteran and representative an additional SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  Thereafter, return the case to the Board for further appellate consideration, if in order.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 




